Citation Nr: 0736940	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  05-16 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for 
bilateral inguinal hernia, for the period November 5, 2003, 
to September 2, 2004.  

2.  Entitlement to a rating higher than 10 percent for 
bilateral inguinal hernia on and after November 1, 2004.

2.  Entitlement to service connection for a skin disorder of 
both feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran had active service from August 1979 to February 
1985.

This appeal to the Board of Veterans' Appeals (Board) arose 
from rating decisions of the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Jackson, Mississippi.  
A June 2004 rating decision continued the veteran's 10 
percent rating for his inguinal hernia residuals.  Following 
surgery in September 2004, a September 2004 rating decision 
granted a temporary 100 percent rating, effective September 
2004, and a 10 percent rating from November 2004, from which 
the veteran appealed.  

A veteran is generally presumed to be seeking the maximum 
benefit allowed by law and regulation, and a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Only the 
temporary 100 percent evaluation would constitute a maximum 
grant of benefits for any portion of the period on appeal.  
Thus, the issues are as described on the first page of this 
decision.

A January 2006 rating decision allowed an increased rating 
from 10 percent to 30 percent, effective November 2003, for 
the symptomatology prior to the 2004 repair procedure, and 
reinstated the 100 percent temporary and the current 10 
percent ratings, with the same effective dates as noted.  A 
June 2005 rating decision denied the service connection 
claim, of which the veteran perfected a separate appeal.

The veteran testified at a Travel Board hearing in August 
2007 before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing testimony is associated with the 
claims file.

The claim for entitlement to service connection for a skin 
disorder of both feet requires additional development.  It is 
addressed in the REMAND portion of the document below and it 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claim, including apprising him of whose 
responsibility it was for obtaining the supporting evidence, 
and fulfilled the duty to assist him in developing that 
evidence.

2.  For the period November 5, 2003, to September 2, 2004, 
the veteran's bilateral inguinal hernia did not manifest as 
not well supported under ordinary conditions, not readily 
reducible, or as inoperable.

3.  For the period beginning on November 1, 2004, the 
preponderance of the probative evidence does not show the 
veteran's hernia to manifest as post-operatively recurrent, 
not readily reducible, or as not well-supported by a truss.


CONCLUSIONS OF LAW

1.  The requirements are not met for a rating higher than 30 
percent for bilateral inguinal hernia, for the period 
November 5, 2003, to September 2, 2004.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 and Supp. 2007); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.114, Diagnostic Code (DC) 7338-7804 (2007).

2.  The requirements are not met for an evaluation in excess 
of 10 percent for bilateral inguinal hernia on and after 
November 1, 2004.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and 
Supp. 2007); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic 
Code (DC) 7338-7804 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In this case, a March 2004 pre-decision RO letter provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate the claim for an increased rating, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of and to 
submit any further evidence that was relevant to the claim.  
The Board finds the March 2004 letter provided substantial 
compliance with the VCAA notice and assistance requirements, 
especially in light of the Board's denial of the claim for an 
increased rating.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

The record does not show that the veteran has received 
notification pertaining to the establishment of percentage 
ratings or effective dates.  Despite the inadequate notice 
provided to the veteran on this element, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  

As this is a claim for an increased evaluation, the veteran's 
disability has already been assigned a disability rating.  
Furthermore, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for higher ratings, any questions as to the appropriate 
effective date to be assigned are rendered moot.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records and examination reports, VA outpatient treatment 
records from the facilities identified by the veteran, and 
the transcript of his hearing.

In summary, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  Any error in the sequence of events or content of 
the notice is not shown to have any effect on the case or to 
cause injury to the claimant.  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claim for an increased rating, any 
question related to the effective date to be assigned is 
rendered moot.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Governing Law and Regulation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern, 
and past medical reports do not take precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Analysis

The history of the veteran's hernia disability and the rating 
decisions in issue here are set forth in the Introduction, 
above, and are incorporated here by reference.

The applicable rating criteria provide that disability from 
an inguinal hernia is rated under Diagnostic Code 7338.  38 
C.F.R. § 4.114, DC 7338.  Under that code a small, reducible 
hernia, or a hernia without true hernia protrusion, is rated 
as noncompensable as is a hernia that is preoperative and 
remediable.  A 10 percent schedular rating is appropriate for 
a recurrent post-operative hernia that is readily reducible 
and well supported by a truss or belt.  A small, post-
operative recurrent hernia or an unoperated irremediable 
hernia that is not well supportable by a truss or that is not 
readily reducible warrants a 30 percent schedular rating.  A 
large post-operative recurrent hernia that is considered 
inoperable, which is not well supported under ordinary 
conditions and is not readily reducible warrants a 60 percent 
rating.  Id.  DC 7338 also provides for an additional 10 
percent for bilateral involvement, providing the second 
hernia is compensable.  This means that the more severely 
disabling hernia is to be evaluated, and 10 percent only, 
added for the second hernia, if the latter is of compensable 
degree.  Id., Note.


November 2003 to September 2004

The veteran applied for an increase in November 2003, and he 
received an examination in March 2004, which was prior to his 
latest hernia repair.  The examination report of the 2004 
examination notes that he complained of tenderness in the 
area of the scar and lower abdominal pain with little lifting 
or straining.  Examination revealed the scars as sensitive to 
touch.  None of the scars manifested any skin breakdown or 
impacted the movement of the abdominal wall.  Digital 
examination revealed no evidence of a recurrent hernia on the 
right side but, on the left side, there was a bulge to the 
interna ring with some sensitivity, indicative of a weakened 
internal ring.  There was no frank herniation at that time, 
but the examiner noted the potential for herniation.  Digital 
examination was extremely sensitive.  The examiner noted that 
the veteran did not wear a truss or a belt at that time, and 
that his restrictions on lifting secondary to pain were self-
imposed, rather than at the direction of a physician.

August 2004 VA treatment records from prior to the veteran's 
surgery describe the hernia as moderate in size and notes 
that it was reducible.  

A September 2004 follow-up entry notes the post-operative 
diagnosis as a direct left inguinal hernia and no evidence of 
a right hernia.  The September 2004 two-week follow-up noted 
no recurrence of the hernia, and the sites of the incisions 
as well sealed.  He was released from follow-up in the 
surgery clinic.

The DRO's August 2005 informal conference report notes the 
veteran's assertion that he was issued a truss to ease his 
pain and, as noted above, the RO allowed a 30 percent rating 
for the period indicated.  The findings at the March 2004 
examination show that the veteran's symptoms at that time did 
not more nearly approximate the higher, 60 percent, rating.  
There is no probative medical evidence of record that the 
veteran's left recurrent inguinal hernia was not well 
supported or deemed inoperable.  Indeed, the subsequent 
repair dispels that element.  Thus, the veteran's hernia more 
nearly approximated the 30 percent rating allowed by the 
September 2004 rating decision.  38 C.F.R. § 4.7.  Further, 
in light of the findings that the veteran's hernia surgery 
scar residuals did not impact the motion of his abdominal 
wall, his scar residuals more nearly approximated the 10 
percent rating for a painful scar as allowed.  38 C.F.R. 
§ 4.7.  These criteria are discussed further below.

November 1, 2004, Forward

At the June 2005 examination and June 2006 addendum, the 
veteran told the examiner that he had pain in both lower 
quadrant areas, which was aggravated by lifting heavy objects 
over 40 pounds.  He denied nausea or vomiting, having to use 
a belt or truss, or any change in bowel habits.  He also 
denied any impact of his hernia repairs on his ability to 
perform household chores.  Physical examination revealed no 
residual or an umbilical or ventral hernia, either upon lying 
or standing.  There was no bulge apparent on straining.  The 
examiner rendered a diagnosis of status post-bilateral 
inguinal hernia.  These findings were identical to those at 
the 2005 examination by the same examiner.

As reflected in the findings above, the veteran's current 
post-operative bilateral inguinal hernia symptomatology does 
not more nearly approximate the next higher rating of 30 
percent, 38 C.F.R. § 4.7, as there is no evidence of a 
current hernia on either side, or evidence that if one were 
present, it could not be well supported by a belt truss.  In 
light of the absence of any evidence of a recurrent hernia on 
the right side, the criterion for rating a bilateral hernia 
is not applicable.  See DC 7338, Note.

Thus, the preponderance of the evidence is against a higher 
rating under the criteria of DC 7338, as the veteran's left 
inguinal hernia is in a current state of repair, and the 
medical records show no evidence of a current hernia on his 
right side.  Further, if rated solely under the criteria of 
DC 7338, the veteran's bilateral inguinal hernia would more 
nearly approximate a noncompensable rating.  Id.  So, it is 
also noteworthy that, as noted in the veteran's testimony at 
the hearing, his main complaint is of pain or sensitivity in 
the area of the hernia repair.  Transcript, pp. 14, 20.  And 
it is on that basis that the RO assigned the current 10 
percent rating for his scar residual of the surgical repair 
of his hernia.

Under the current criteria for rating skin disorders, a 
superficial scar painful on examination warrants a 10 percent 
rating.  38 C.F.R. § 4.118, DC 7804.  A superficial scar is 
one not associated with underlying soft tissue damage.  Id., 
Note (1).  Upon examination of the veteran in June 2006, the 
examiner noted a well healed 10-inch scar across the mid-
abdomen.  It was flat, barely visible, stable, and showed no 
adherence to underlying tissue.  There was no inflammation, 
edema, keloid formation, or abnormal texture as compared to 
the surrounding area.  Also noted was that the veteran 
reported sensitivity during the examination of the scar.  
Thus, the medical evidence of record shows the veteran's scar 
residual to more nearly approximate his current 10 percent 
rating.  38 C.F.R. § 4.7.

In light of the medical evidence of record, the Board is 
constrained to find that the veteran's post-operative 
bilateral inguinal hernia more nearly approximates a 10 
percent rating.  38 C.F.R. §§ 4.1, 4.7, 4.114, DC 7338-7804.  
See 38 C.F.R. § 4.27 (A hyphenated code is used when a rating 
under one DC requires the use of an additional diagnostic 
code to identify the basis for the evaluation).  Since, for 
these reasons and bases, the preponderance of the evidence is 
against the claim for a higher rating, there is no reasonable 
doubt to resolve in the veteran's favor.  38 U.S.C.A. § 5107; 
38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Since, for the reasons and bases discussed above, the 
preponderance of the evidence is against the claim for a 
higher rating, there is no reasonable doubt to resolve in the 
veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to a rating higher than 30 percent for bilateral 
inguinal hernia, for the period November 5, 2003, to 
September 2, 2004, is denied.

Entitlement to a rating higher than 10 percent for bilateral 
inguinal hernia on and after November 1, 2004, is denied. 


REMAND

The service medical records note the veteran's treatment in 
March 1983 for a cracked and macerated area between the toes 
of the right foot, which was assessed as tinea corporlis 
pedis, and in November 1984.  The latter entry notes the 
veteran's reported history of intermittent episodes of 
irritation, itching, and burning, involving both feet over 
the prior three years, left foot less so than the right.  The 
assessment was rule out fungal growth.

Although the November 1984 Report Of Medical Examination For 
Separation notes the examiner assessed the veteran's skin and 
feet as normal, as determined by the RO in the rating 
decision, the Board notes the veteran's presentation for 
treatment in November 1984 was one week after his 
examination.  Thus, the evidence of records clearly shows the 
symptoms of the veteran's feet wax and wane.
Apparently that also was the case with the veteran's most 
recent VA examinations conducted during the adjudication for 
his claim, the most recent of which was in June 2006.  The 
examiner noted that physical examination revealed no active 
symptomatology at the time of the examination, as shown by 
the color photographs provided by the examiner.  As a result, 
the examiner declined the RO's request for an opinion as to 
whether the veteran's skin disorder of his feet is causally 
related to the instances documented in the service medical 
records, because any opinion would be speculative.

Nonetheless, in light of the service medical records entries, 
and the veteran's symptomatology noted in his VA outpatient 
records, the most recent of which is an October 2005 entry 
which noted tinea pedis due to advanced tineal infection with 
breakdown of the skin, fairness to the veteran indicates that 
efforts to arrange an examination when his feet are 
symptomatic are indicated.  He asserted at the hearing that 
his feet had healed by time of the June 2006 examination, but 
they were symptomatic at that time.  Transcript, pp. 7-8.  
There also is the matter that the veteran's outpatient 
records note that his nonservice-connected diabetes mellitus 
is also impacting his skin, including on his feet.  Thus, an 
appropriate examiner must sort out what part of his current 
skin pathology is due to that disease, and what part to any 
pathology that is deemed causally related to his in-service 
symptomatology.

Ongoing medical records pertinent to treatment for the 
veteran's claimed skin disorder of the feet should also be 
obtained and associated with the claims file.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, supra.

2.  After the above is complete, AMC shall 
arrange an examination by appropriate 
examiners to determine the etiology of the 
veteran's recurrent skin disorder of the 
feet.  The claims folder and a copy of this 
remand must be made available to the 
examiner(s) for review before the 
examination.  Request the examiner(s) to 
render an opinion as to whether it is at 
least as likely as not (probability of at 
least 50 percent) that any diagnosed skin 
disorder of the feet is related to the 
March 1983 and November 1984 entries in the 
service medical records, or to some other 
event in service.

The examiner should also be asked to render 
an opinion as to what part, if any, of the 
symptomatology of the veteran's feet is due 
to the nonservice-connected diabetes 
mellitus, and what part is due to that 
which may be causally related to the 
pathology noted in the service medical 
records.  Any opinion should be fully 
explained and the rationale provided.

3.  Then readjudicate the veteran's claim in 
light of the additional evidence obtained.  
If the claim is not granted to his 
satisfaction, send him and his 
representative an SSOC and give them an 
opportunity to respond to it before 
returning the file to the Board for further 
appellate consideration.

The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this case.  The veteran need take 
no action unless otherwise notified.  VA will notify him if 
further action is required on his part.  He has the right to 
submit additional evidence and argument concerning the claims 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


